Citation Nr: 0611814	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-26 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Antonio C. Quesada, Power of 
Attorney




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran served with the Philippine Commonwealth Army from 
December 1941 to April 1942, and with the Regular Philippine 
Army from July 1945 to May 1946.  The veteran was a prisoner 
of war (POW) from April 1942 to December 1942.  He died in 
September 2001.  The appellant is claiming Department of 
Veterans Affairs (VA) benefits as the veteran's widow. 

The issue of entitlement to service connection for veteran's 
cause of death comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
above VA Regional Office (RO).  A notice of disagreement was 
received in February 2003, a statement of the case was issued 
in May 2004, and a substantive appeal was received in July 
2004.  The issue of entitlement to DIC under 38 U.S.C.A. 
§ 1318 comes before the Board on appeal from a March 2004 
rating decision by the RO.  A notice of disagreement was 
received in July 2004, a statement of the case was issued in 
September 2005, and a substantive appeal was received in 
November 2005.  


FINDINGS OF FACT

1.  The veteran died in September 2001.  The Death 
Certificate lists the immediate cause of death as respiratory 
failure and the underlying causes as tuberculosis and 
pneumonia; another significant condition contributing to 
death was incarcerated reducible inguinal hernia. 

2.  At the time of the veteran's death, service connection 
was not in effect for any disability, and none of the 
diseases subject to presumptive service connection for former 
POWs was causally related to his death. 

3.  Claims for entitlement to service connection for coronary 
heart disease, avitaminosis, impaired hearing, impaired 
visual acuity, hypertension, a condition manifested by body 
weakness, malaria, and dysentery were pending at the time of 
the veteran's death, and were subsequently denied by the RO 
within one year of the veteran's death on the widow's claim 
for accrued benefits. 

4.  The veteran, a former POW, had not been continuously 
rated as totally disabled for a period of one year 
immediately preceding his death.

5.  None of the disabilities implicated in the cause of the 
veteran's death was manifested during the veteran's military 
service or for many years thereafter, nor was any such 
disability otherwise related to the veteran's service.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by the veteran's active duty service, or by a 
disability which may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2.  The criteria for payment of DIC under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5107 (West 2002); 38 C.F.R. § 3.22 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the rating decisions, statements of the case, and 
supplemental statement of the case have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefits sought.  Moreover, an April 2002 
VCAA letter concerning the issue of service connection for 
cause of death and a March 2004 VCAA letter concerning the 
issue of DIC under 38 U.S.C.A. § 1318 advised the appellant 
of the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the April 2002 and March 2004 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any potential source of evidence, and that VA would 
assist in requesting such evidence.  She was advised to 
submit information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant, and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  As the Federal Circuit Court has stated, it is not 
required "that VCAA notification must always be contained in 
a single communication from the VA."  Mayfield, supra, slip 
op. at 9.

With regard to the timing of notice, we note that the RO 
provided VCAA notice to the veteran in April 2002 concerning 
the appellant's claim for service connection for the 
veteran's cause of death, which was prior to the August 2002 
rating decision.  Accordingly, the requirements the Court set 
out in Pelegrini with respect to this issue have been 
satisfied.

As to the timing of notice on the issue of DIC under 
38 U.S.C.A. § 1318, the RO sent a VCAA letter on March 15, 
2004, to the appellant, which was only four days before she 
was sent the rating decision denying this claim, on March 19, 
2004.  Nevertheless, the VCAA letter notified the appellant 
of what information and evidence is needed to substantiate 
her claim, as well as what information and evidence must be 
submitted by the claimant; what information and evidence will 
be obtained by VA; and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in March 2004 was sent only 
four days prior to the first AOJ adjudication of the claim, 
the notice was provided prior to certification of the 
veteran's claim to the Board in September 2005.  The contents 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of her claim, and to respond to VA 
notices.  Therefore, to decide this issue now would not be 
prejudicial to the claimant.  See Conway v. Principi, 353 
F.3d 1369, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service personnel and medical records and private medical 
records.  As in this case, where there is no showing of an 
injury or illness in service or a link between the veteran's 
cause of death and his active service, a VA medical opinion 
is not necessary.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case, and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant or the 
representative.   

In addition to the foregoing prejudicial error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, i.e., as to potential downstream issues 
such as effective date, the Board finds no prejudice to the 
appellant in proceeding with the present decision, since the 
decision herein denies entitlement to dependency and 
indemnity compensation on both claimed theories.  Any 
questions as to an appropriate effective date to be assigned 
for benefits are therefore rendered moot.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Service Connection for Cause of Death

The appellant is claiming service connection for veteran's 
cause of death.  In such a claim, evidence must be presented 
that links the fatal disease to a period of military service 
or to an already service-connected disability.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312 
(2005).  Evidence must be presented showing that a service-
connected disability is either the principal or contributory 
cause of death.  A service-connected disability is the 
principal cause of death when that disability, either singly 
or jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death must be causally 
connected to death and must have substantially or materially 
contributed to death; combined to cause death; or aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic and/or tropical disabilities, to 
include active tuberculosis, may be presumed to have been 
incurred in service if manifested to a compensable degree 
within specified periods after discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  For 
former POWs, additional disabilities may be presumptively 
service connected under certain conditions.  38 C.F.R. § 
3.309(c).  

The veteran died on September [redacted], 2001.  The October 2, 2001, 
Death Certificate lists the immediate cause of death as 
respiratory failure, and the underlying causes as 
tuberculosis and pneumonia; another significant condition 
contributing to death was an incarcerated reducible inguinal 
hernia.  An admission/discharge record also listed sepsis as 
a cause of death.  The veteran was not service connected for 
any of these disabilities.  

The veteran's service medical records do not show treatment 
for any of the diseases listed above.  A July 1945 affidavit 
for Philippine Army Personnel signed by the veteran indicates 
that he had suffered from malaria, dysentery, and typhoid 
from April 1942 to December 1942.  A May 1946 affidavit 
signed by the veteran expressly denied that he suffered from 
any wounds or illnesses while in service.  A May 1946 service 
examination prior to discharge indicates that the veteran did 
not have any diseases or disabilities.  Specifically, the 
veteran's lungs were clinically evaluated as normal and no 
hernia was found.  A contemporaneous chest X-ray showed a 
healthy chest.  Therefore, based upon the service medical 
records, there is no medical evidence that the veteran had 
any of the diseases, while in service, that later caused his 
death.  The Board finds that these service records have a 
high probative value because they are contemporaneous with 
the veteran's actual service.

The appellant has submitted a Medical Certificate dated June 
2004 which lists the same diseases as above, as the causes of 
the veteran's death, except malnutrition is now included as a 
cause of death.  However, this certificate has far less 
probative value than the October 2001 Death Certificate, 
because it was created three years after the veteran's death, 
whereas the October 2001 Death Certificate was 
contemporaneous with his death.  

No medical opinion or other competent medical evidence has 
been submitted to show any relationship between the diseases 
listed in the October 2001 Death Certificate and the 
veteran's period of military service.  The Board acknowledges 
that the appellant has submitted lay statements from herself, 
family members, and persons who served with the veteran, 
which attribute his death to his service and, specifically, 
to his having been a POW.  However, as lay persons, they are 
not qualified to offer a medical diagnosis or to opine as to 
medical etiology.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  

As noted above, certain diseases, such as malnutrition, are 
presumptively granted service connection for a former POW if 
manifested to a compensable degree at any time after 
discharge.  See 38 C.F.R. § 3.309(c).  However, even though 
the June 2004 Medical Certificate lists malnutrition as a 
cause of death, the Board has already determined that this 
document has low probative value based upon its timing.  
Further, the disabilities listed in the October 2001 Death 
Certificate, as well as the admission/discharge record, are 
not included as diseases that fall under the POW presumption.  

In view of the foregoing, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  Service medical records do not show that he was 
treated for respiratory disease, tuberculosis, pneumonia, 
incarcerated reducible inguinal hernia, or sepsis while in 
service.  Nor are there any medical records which indicate 
that the veteran suffered from active tuberculosis within 
three years after discharge (the presumption period for that 
disease), so the service incurrence of active tuberculosis 
may not be presumed.  Further, there are no medical records 
showing treatment of these diseases prior to the time of the 
veteran's death, so there is no supporting evidence of a 
continuity of pertinent symptomatology.  Thus, a 
preponderance of the evidence is against the claim for 
service connection for the veteran's cause of death.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

III.  DIC under 38 U.S.C.A. § 1318

The appellant is also claiming entitlement to DIC under 
38 U.S.C.A. § 1318.  Even if the veteran's death was not due 
to a service-related condition, DIC benefits are payable 
under certain specific circumstances if the veteran was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service- connected disability which had been 
totally disabling for a specified period of time: (1) the 
disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty; or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22.

As a former POW, in order for the veteran's dependents to be 
eligible for DIC benefits under 38 U.S.C.A. § 1318, the 
veteran would have to have been rated as totally disabled for 
a period of not less than one year immediately preceding his 
death.  38 C.F.R. § 3.22(a)(2)(iii).  In this case, however, 
at time of his death the veteran was not service connected 
for any disability.  He did have a claim pending for service 
connection for coronary artery disease, avitaminosis, 
impaired hearing, impaired visual acuity, hypertension, a 
condition manifested by body weakness, malaria and dysentery.  
However, these claims were denied in an August 2002 decision 
on the widow's claim for accrued benefits.  Therefore, the 
veteran in fact was not, and would not have been rated 
totally disabling for a period of one year immediately 
preceding his death. 

Thus, entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is not warranted.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1318 is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


